Citation Nr: 0947364	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1963 to 
September 1967, and from June 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  


FINDING OF FACT

The Veteran did not complain of or was treated for migraine 
headaches during service and the record contains no competent 
evidence of current migraine headaches.  


CONCLUSION OF LAW

Claimed migraine headaches were not incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for migraines, 
which he states he has had since returning from Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. 
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease in service.  See Pond v. West, 12 
Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) contain no complaints of, 
treatment for, or a diagnosis of migraine headaches or other 
type of headaches.  

VA medical records include an October 2006 past medical 
history to include chronic headaches.  No treatment was noted 
for migraines.

The Board does not doubt the credibility of the Veteran in 
reporting his belief that he has migraine headaches that were 
caused by his military service.  The Board also believes that 
the Veteran is sincere in expressing his opinion with respect 
to the etiology of such a condition.  VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009)  

However, in order to be considered for service connection, a 
claimant must first have a disability.  Degmetich v. Brown, 
104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (there can be no valid claim absent proof of 
a present disability).  While the Veteran is competent to 
report that he has trouble with migraine headaches related to 
service, he is not competent to provide a nexus between a 
current disability and service many years earlier.  Here, the 
medical evidence does not show that the Veteran has a current 
diagnosis of migraine headaches, let alone any type of 
disorder that may be related to service decades earlier.  

Although the Veteran has reported migraines since separation 
from service, there is no indication that the condition was 
present during active service, nor did his February 1973 
separation examination show complaints of migraine headaches.  
Moreover, VA medical records contain no complaints of or 
treatment for migraine headaches.  It follows that if there 
is no current disorder there obviously is no current 
disability.  In the absence of competent medical evidence of 
a current disorder and of any competent evidence relating any 
claimed current disorder to an injury in service, service 
connection for a claimed diagnosis of migraines must be 
denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) 
and Degmetich, 104 F.3d 1328.

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, as the Board found that no 
condition was noted in service, and as there is no competent 
evidence indicating a possible nexus between service and the 
claimed condition, a remand for an examination and/or opinion 
is not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2009).  Accordingly, the Board finds no basis for a 
VA examination to be obtained.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (discussing circumstances when a VA 
examination is required).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

A letter from the RO dated in July 2004 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for service connection for migraine headaches.  He was 
also advised of the evidence that VA would seek to provide 
and of the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran 
was not informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.  

Regarding the duty to assist, STRs and VA medical records 
have been obtained and made a part of the record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  The Board is satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for migraines is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


